1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
     RAYMOND RAMIREZ, et al.,                           CASE NO. 18cv2136-LAB (MSB)
10
                                        Plaintiffs,
11                                                      ORDER GRANTING JOINT MOTION
                          vs.                           TO REMAND [Dkt. 104]
12
     THE GEO GROUP, et al.,
13
                                     Defendants.
14
15          The parties have reached a global settlement that resolves both this action and

16   other related actions, including one in San Diego County Superior Court and several

17   others pending in various state and federal courts throughout California. On January 10,

18   2020, the parties jointly moved to stay this action while they finalized a joint dismissal as

19   part of that global settlement. Given that the Court had already certified a limited class,

20   the Court ordered additional briefing as to whether it had authority to grant a joint

21   dismissal without being independently satisfied that the global settlement (reached in

22   another court but encompassing the claims at issue here) was fair. The parties submitted

23   the required briefing1 and now move to remand this action to San Diego County Superior

24   Court, where it will be consolidated with related state court proceedings and the global

25
     1 Relying on the Ninth Circuit’s decision in Negrete v. Allianz Life Ins. Co., 523 F.3d 1091
26   (9th Cir. 2008), the parties argue that the Court does indeed have the authority to dismiss
     (or remand) a case with certified class claims without being independently satisfied of the
27   settlement’s fairness. To do otherwise, they submit, would be to violate the Anti-Injunction
28   Act.



                                                  -1-
1    settlement can be approved.    The parties’ motion is GRANTED, and this action is
2    REMANDED to San Diego County Superior Court. The clerk is directed to close the case.
3          IT IS SO ORDERED.
4    Dated: February 19, 2020
5                                              HONORABLE LARRY ALAN BURNS
                                               Chief United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
